           REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL



 1   Donald R. McPhail (admitted pro hac vice)       Ryan O. White (admitted pro hac vice)
     Email: dmcphail@dickinsonwright.com             Email: rwhite@taftlaw.com
 2   DICKINSON WRIGHT PLLC                           Elizabeth Shuster (admitted pro hac vice)
     International Square                            Email: eshuster@taftlaw.com
 3   1825 Eye St. N.W., Suite 900                    TAFT, STETTINIUS & HOLLISTER LLP
 4   Washington, D.C. 20006                          One Indiana Square, Suite 3500
     Telephone: (202) 457-0160                       Indianapolis, IN 46204
 5   Facsimile: (844) 670-6009                       Telephone: (317) 713-3500
                                                     Facsimile: (317) 713-3699
 6   Jonathan D. Baker (State Bar No. 196062)
     Email: jdbaker@dickinsonwright.com              Philip R. Bautista (admitted pro hac vice)
 7   DICKINSON WRIGHT PLLC                           Email: pbautista@taftlaw.com
 8   800 W. California Avenue, Suite 110             TAFT STETTINIUS & HOLLISTER LLP
     Sunnyvale, CA 94086                             200 Public Square, Suite 3500
 9   Telephone: (408) 701-6100                       Cleveland, OH 44114
     Facsimile: (844) 670-6009
                                                     Telephone: (216) 241-2838
10
                                                     Facsimile: (216) 241-3707
11
     Attorneys for Plaintiffs Ely Holdings Limited
12   and Greenlite Glass Systems Inc.
13
                                 UNITED STATES DISTRICT COURT
14
                             NORTHERN DISTRICT OF CALIFORNIA
15
                                    SAN FRANCISCO DIVISION
16
17
     ELY HOLDINGS LIMITED, a United                  Case No. 3:18-cv-06721 JCS
18   Kingdom company, and GREENLITE GLASS
     SYSTEMS INC., a Canadian company,               PLAINTIFFS’ NOTICE OF MOTION,
19                                                   MOTION FOR PARTIAL SUMMARY
                                                     JUDGMENT, AND MEMORANDUM OF
20                 Plaintiffs,                       POINTS & AUTHORITIES IN SUPPORT
21          v.                                       Date:          January 22, 2021
                                                     Time:          9:30 a.m.
22   O’KEEFFE’S, INC. d/b/a SAFTI FIRST, a           Courtroom:     Courtroom F, 15th Floor
     California corporation,                         Judge:         Joseph C. Spero
23
24                 Defendant.

25
26
27
28

                                                                 Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                        MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
              REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL



 1                                NOTICE OF MOTION AND MOTION
 2
              TO: ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3            PLEASE TAKE NOTICE that on January 22, 2021, at 9:30 a.m., or as soon thereafter as
 4   the matter may be heard, in the Courtroom of the Honorable Joseph C. Spero, located at San
 5   Francisco Courthouse, Courtroom F – 15th Floor, 450 Golden Gate Avenue, San Francisco, CA
 6   94102, Plaintiffs Ely Holdings Limited (“EHL”) and Greenlite Glass Systems Inc.

 7   (“Greenlite”)(EHL and Greenlite collectively, “Plaintiffs”) will and hereby do move for partial
     summary judgment as follows: First, judgment in favor of Plaintiffs on their claims of patent
 8
     infringement, Counts One and Two of their Third Amended Complaint (Dkt. No. 162); Second,
 9
     judgment in favor of Plaintiffs, dismissing Defendant O’Keeffe’s, Inc. d/b/a Safti First’s
10
     (“Safti”) patent non-infringement and invalidity counterclaims, Counts I and II of Safti’s Second
11
     Amended Counterclaim (Dkt. No. 69); and Finally, judgment in favor of Greenlite, dismissing
12   Safti’s Lanham Act counterclaim and counterclaims under California Business & Professions
13   Code §17200 and common law, Counts III and IV of Safti’s Second Amended Counterclaim
14   (Id.).
15            Plaintiffs’ motion is based on this Notice of Motion and the accompanying Memorandum

16   of Points and Authorities, the Declaration of Ryan Dennett, the attached exhibits, the pleadings
     and other papers on file in this action, and any other evidence and argument that the parties may
17
     present in this briefing or at the hearing.
18
19
20
21
22
23
24
25
26
27
28


                                                    1               Case No. 3:18-cv-06721 JCS
              PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                           MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
                REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL



 1                                                       TABLE OF CONTENTS
 2
     TABLE OF AUTHORITIES .......................................................................................................... ii
 3
     MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 1
 4
        STATEMENT OF THE ISSUES................................................................................................ 1
 5
        RELEVANT FACTS .................................................................................................................. 1
 6         I.         INTRODUCTION .......................................................................................................... 1
 7         II.        THE PATENT IN SUIT ................................................................................................. 3
 8         III.         STATEMENT OF MATERIAL FACTS ..................................................................... 4
 9               a.        Plaintiffs’ Patent Infringement Claims. .................................................................... 4

10               b.        Safti’s False Advertising Counterclaims. ................................................................. 6
                      1.      Counterclaims based upon the Transbay Project. ................................................. 7
11
                      2.      Counterclaims based upon 20 Washington. .......................................................... 8
12
        STANDARD OF REVIEW ........................................................................................................ 9
13
        LAW AND ARGUMENT ........................................................................................................ 10
14
           I.         INFRINGEMENT......................................................................................................... 10
15               a.        Accused Products with an Airspace between the Glass Layers .............................. 11
16               b.        Accused Products with Intumescent Material between the Glass Layers............... 13
17                    1.      Literal Infringement ............................................................................................ 13
18                    2.      Doctrine of Equivalents ....................................................................................... 15

19         II.        PLAINTIFFS SHOULD BE GRANTED SUMMARY JUDGMENT ON SAFTI’S
           COUNTERCLAIMS BECAUSE SAFTI HAS ABANDONED THEM.............................. 17
20
           III.         PLAINTIFFS SHOULD BE GRANTED SUMMARY JUDGMENT ON SAFTI’S
21
           INVALIDITY COUNTERCLAIMS .................................................................................... 18
22
           IV.          WILLFULNESS ......................................................................................................... 20
23
           V.         GREENLITE IS ENTITLED TO SUMMARY JUDGMENT ON SAFTI’S LANHAM
24         ACT COUNTERCLAIMS.................................................................................................... 21
25         VI.          BECAUSE SAFTI’S LANHAM ACT COUNTERCLAIMS SHOULD BE
26         DISMISSED, ITS CALIFORNIA STATE LAW CLAIMS SHOULD BE DISMISSED ... 25
27      CONCLUSION ......................................................................................................................... 25

28


                                                      i               Case No. 3:18-cv-06721 JCS
                PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                             MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL



 1                                               TABLE OF AUTHORITIES
 2
     CASES
 3
 4   Arthur A. Collins, Inc. v. N. Telecom Ltd.,
       216 F.3d 1042 (Fed. Cir. 2000)................................................................................................. 10
 5
     Biocell Tech. LLC v. Arthro-7, No. SACV1200516JVSRNBX,
 6
       2013 WL 12063914 (C.D. Cal. May 22, 2013) ...................................................... 22, 23, 24, 25
 7
     Bryant v. Mattel, Inc, No. CV049049DOCRNBX,
 8
       2010 WL 11463865 (C.D. Cal. Oct. 5, 2010) ........................................................................... 17
 9   In re Century 21-RE/MAX Real Estate Advert. Claims Litig.,
10     882 F. Supp. 915 (C.D. Cal. 1994) ........................................................................................... 22
11   Cleary v. News Corp.,
12     30 F.3d 1255 (9th Cir.1994) ..................................................................................................... 25

13   Contessa Food Prod. Inc. v. Lockpur Fish Processing Co.,
       123 F. App'x 747 (9th Cir. 2005) .............................................................................................. 24
14
     Eko Brands, LLC v. Adrian Rivera Maynez Enterprises, Inc.,
15
       946 F.3d 1367 (Fed. Cir. 2020)................................................................................................. 20
16
     Ethicon Endo-Surgery, Inc. v. U.S. Surgical Corp.,
17
       93 F.3d 1572 (Fed. Cir. 1996)................................................................................................... 19
18   Focal Point Films, LLC v. Sandhu,
19     No. 19-CV-02898-JCS, 2019 WL 7020209 (N.D. Cal. Dec. 20, 2019 .................................... 25
20   Ingrid & Isabel, LLC v. Baby Be Mine, LLC,
21     70 F. Supp. 3d 1105 (N.D. Cal. 2014) ...................................................................................... 25

22   Johnson v. Berry,
       228 F.Supp.2d 1071 (D.Mo. 2002). .......................................................................................... 17
23
     Love v. The Mail on Sunday,
24
       473 F. Supp. 2d 1052 (C.D. Cal. 2007) .................................................................................... 25
25
     Neville v. Foundation Constructors, Inc.,
26
       972 F.3d 1350 (Fed. Cir. 2020)................................................................................................. 19
27
28


                                                  ii              Case No. 3:18-cv-06721 JCS
            PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                         MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
              REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL



 1   Open Source Sec., Inc. v. Perens,
 2      No. 17-CV-04002-LB, 2017 WL 6539874 (N.D. Cal. Dec. 21, 2017), aff'd, 803 F. App'x 73

 3      (9th Cir. 2020)........................................................................................................................... 24
     Out of the Box Enterprises, LLC v. El Paseo Jewelry Exch., Inc.,
 4
        732 F. App'x 532 (9th Cir. 2018) .............................................................................................. 22
 5
     PC Connector Sols. LLC v. SmartDisk Corp.,
 6
        406 F.3d 1359 (Fed. Cir. 2005)................................................................................................. 10
 7
     Pestube Sys., Inc. v. HomeTeam Pest Def., LLC,
 8      No. CV 05-2832-PHX-MHM, 2008 WL 11448028 (D. Ariz. Mar. 31, 2008)......................... 22
 9   Read v. Portec,
10      970 F.2d 816 (Fed. Cir. 1992)................................................................................................... 21
11   Rolex Watch, U.S.A., Inc. v. Michel Co.,

12   179 F.3d 704 (1999) ...................................................................................................................... 22
     Southland Sod Farms v. Stover Seed Co.,
13
        108 F.3d 1134 (9th Cir. 1997) ................................................................................ 22, 23, 24, 25
14
     Southwall Techs., Inc. v. Cardinal IG Co.,
15
        54 F.3d 1570 (Fed. Cir. 1995)................................................................................................... 10
16
     Stone Basket Innovations, LLC v. Cook Med.,
17      892 F.3d 1175 (Fed. Cir. 2018)................................................................................................. 18
18   TrafficSchool.com, Inc. v. Edriver, Inc.,
19      653 F.3d 820 (9th Cir. 2011). ................................................................................................... 23
20   Warner-Jenkinson Co. v. Hilton Davis Chem. Co.,

21      520 U.S. 17, 40, 117 S. Ct. 1040 L. Ed. 2d 146 (1997). ..................................................... 16, 17
     Zeltiq Aesthetics, Inc. v. BTL Indus., Inc.,
22
        32 F. Supp. 3d 1088 (N.D. Cal. 2014). ..................................................................................... 22
23
24   STATUTES
25   15 U.S.C. § 1117(a) ...................................................................................................................... 23
26   15 U.S.C. §1125 ..................................................................................................................... passim
27   California Business and Professions Code § 17200 ............................................................. 1, 7, 25
28


                                                   iii              Case No. 3:18-cv-06721 JCS
              PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                           MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
              REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL



 1   OTHER AUTHORITIES
 2   PGR2019-00025 Final Written Decision ........................................................................................ 6
 3   U.S. Patent No. 7,694,475...................................................................................................... passim
 4
     RULES
 5
     Fed. R. Civ. P. 56(a) ..................................................................................................................... 10
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   iv               Case No. 3:18-cv-06721 JCS
              PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                           MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
               REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1                            MEMORANDUM OF POINTS AND AUTHORITIES
 2                                        STATEMENT OF THE ISSUES
 3            I.          Has Safti willfully infringed claims 1-2, 6-8, 12-13, and 21 of U.S. Patent No.
 4   7,694,475 (“the ‘475 Patent”) by advertising and promoting a glass floor system with “a sealed
 5   airspace” between a structural glass layer and a fire-rated glass layer, after learning about the
 6   ‘475 Patent in 2015 and, furthermore, after its former Director of Business Development warned
 7   it that the fire resistant floor system it was developing likely infringed the ‘475 Patent?
 8           II.          Has Safti also willfully infringed claims 1-2, 6-8, 12-13, and 21 of the ‘475 Patent
 9   by advertising and selling a glass floor system having intumescent material between a structural
10   glass layer and a fire-rated glass layer?
11          III.          Does Safti have the necessary evidence to survive summary judgment for the
12   dismissal of its patent invalidity counterclaim in light of a heightened standard for clear and
13   convincing evidence required to prove invalidity even though the examiners evaluating the ‘475
14   Patent for patentability considered and addressed the prior art upon which it now relies?
15          IV.           Can Safti survive summary judgment for the dismissal of its false advertising
16   counterclaims under the Lanham Act 15 U.S.C. §1125(a)(1)(B), California Business &
17   Professions Code §17200, and California common law, even though it is relying upon statements
18   that are not misrepresentations of fact, and even though it cannot prove that these specific
19   statements caused it to lose any fire-resistant floor system projects?
20                                              RELEVANT FACTS
21     I.          INTRODUCTION
22                 For five years, Safti has copied Plaintiffs’ 120-minute, fire-rated floor system. In the
23   process, Safti has willfully infringed the ‘475 Patent and continues to do so.
24                 In 2015, Safti’s Director of Business Development warned Safti about the ‘475 Patent
25   and also warned Safti that the 120-minute, fire resistant floor system it was developing likely
26   infringed the ‘475 Patent. Yet, Safti ignored these warnings, disregarded the ‘475 Patent, and
27   elected to willfully copy Plaintiffs’ fire-rated floor system. Safti has willfully advertised and
28   promoted a floor system with “a sealed airspace” between a structural glass layer and a fire-rated

                                                    1               Case No. 3:18-cv-06721 JCS
              PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                           MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   glass layer, infringing claims 1, 2, 6, 7, 8, 12, 13, and 21 of the ‘475 Patent. Safti has also sold a
 2   floor system having intumescent material between a structural glass layer and a fire-rated glass
 3   layer, infringing claims 1, 2, 6, 7, 8, 12, 13, and 21 of the ‘475 Patent. As explained below in
 4   detail, the undisputed facts demonstrate that Safti is infringing the ‘475 Patent and, moreover,
 5   that Safti’s counterclaim of non-infringement should be dismissed.
 6          Safti’s invalidity counterclaims fare no better and should also be dismissed. The
 7   undisputed facts demonstrate that the examiner of the ‘475 Patent considered the prior art upon
 8   which Safti now relies for its invalidity counterclaims and already deemed it as non-anticipatory.
 9   Safti’s burden to prove invalidity through clear and convincing evidence is heightened even
10   more for this reason. And while Safti relies upon expert witness testimony to attempt to meet this
11   heightened burden, that expert’s testimony is both incorrect on the prior art and insufficient to
12   meet Safti’s heightened burden.
13          Finally, in a desperate attempt to portray Greenlite as a bad actor in order to distract from
14   its own willful misconduct, Safti claims that Greenlite has made misrepresentations of fact
15   regarding its fire-rated floor system and Safti’s floor system. Safti asserts that these purported
16   misrepresentations give rise to false advertising claims under the Lanham Act and California
17   state law. However, as explained in detail below, the statements upon which Safti relies are not
18   even false. And even assuming, arguendo, these statements were false—they are not— Safti is
19   still unable to demonstrate that those specific representations caused it to actually lose the
20   projects at issue. Safti’s false advertising claims amount to no more than mere speculation.
21          Seemingly in acknowledgement of its infringing activities, Safti is now also advertising
22   and selling a new floor system that it claims is non-infringing and “fire rated.” However, as
23   Plaintiffs will prove at trial, Safti’s sale of this purportedly non-infringing floor system is just an
24   evolution of its ongoing unethical conduct and unfair competition. Safti is now misrepresenting
25   to the marketplace and to customers that it has obtained fire-rated certification on its new
26   flooring system when, in fact, it is referring to the certification obtained on its infringing floor
27   system. Safti’s brazen acts of unfair competition and unscrupulous behavior must be stopped—
28   Safti is not only engaging in unfair competition through these new sales but could be

                                                 2               Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                        MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
              REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   endangering the general public by selling a floor system that is not actually certified as “fire
 2   resistant” for 120 minutes.
 3    II.     THE PATENT IN SUIT
 4            U.S. Patent No. 7,694,475 (“the ‘475 Patent”) is directed to a novel fire-rated glass

 5   flooring system that enables engineers and architects to design buildings or other structures such

 6   that natural sunlight is permitted into otherwise dark spaces. See Bautista Dec., Ex. 14, Dennett

 7   Dec., ¶ 4. That is, the patented flooring system enables light to pass through the fire-rated glass

 8   flooring and thereby illuminate the interior portion(s) of a building, or other structure, while

 9   simultaneously providing an aesthetically pleasing design alternative to other flooring types that

10   do not provide light. (Id.).

11            More important than simple aesthetics, however, the patented fire-rated glass flooring

12   system is life-saving -- in the event of a fire, the fire-rated glass layer of the patented flooring

13   system blocks the fire, smoke, and heat from passing through for a period of time. (See Id., ¶ 2).

14   During that period, people can safely walk across the structural glass layer of the system to

15   evacuate the building, and thereby escape the fire, and first responders can safely enter the

16   building to search for and rescue anyone who may be trapped by the fire and to fight the fire.

17   (Id.).

18            Prior art glass flooring systems either placed the structural glass layer and fire-rated glass

19   layer on the upper and lower flanges of the I-beams that make up the structural frame or stacked

20   the structural glass layer and fire-rated glass layer one on top of the other, directly on the beams,

21   such that any load applied to the structural glass layer would pass through the fire-rated glass

22   layer to the structural frame below. See Bautista Dec., Ex. 1, the ‘475 Patent, Col. 1, ll. 12-34

23   and 51-53; Col. 4, ll. 52-Col. 5, ll. 18.

24            The claimed invention, however, includes a plurality of load transferring mechanisms

25   (“LTMs”) that enable the structural glass layer to be connected to the fire-rated glass layer but

26   without the weight of the structural glass layer being supported by the fire-rated glass layer. See

27   Bautista Dec., Ex. 14, Dennett Dec., ¶ 5. Rather, the weight of the structural glass, and the

28   weight of anyone standing on it (i.e. an applied load), is borne by the LTMs located around the


                                                    3               Case No. 3:18-cv-06721 JCS
              PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                           MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
              REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   periphery of each glazing panel. (Id.).
 2            The LTMs of the claimed invention have a vertical portion that is directly connected to
 3   beams in the structural frame below, and a horizontal portion that fits into a gap or space
 4   between the structural glass layer and the fire-rated glass layer around the edges of the glazing
 5   panel and thereby supports the structural glass layer. (See Id., ¶6). As a result of this
 6   arrangement, during a fire, the structural glass layer remains stable and level even as the fire-
 7   rated glass layer below is being consumed by the fire, thereby enabling people and first
 8   responders to continue to walk safely across the floor despite the fire below. (Id.).
 9   III.     STATEMENT OF MATERIAL FACTS
10            The ‘475 Patent issued on April 13, 2010 to Michael S. Rae. See Bautista Dec., Ex. 1.
11   The ‘475 Patent is assigned to EHL and exclusively licensed to Greenlite. See Bautista Dec., Ex.
12   2, ‘475 Patent Assignment; Bautista Dec., Ex. 3, July 13, 2020 Depo. Of Michael Rae at 42:20-
13   43:15.
14            a.     Plaintiffs’ Patent Infringement Claims.
15            Every embodiment of Safti’s 120-minute GPX FireFloor System (the “Accused
16   Products”) includes a glazing unit having a structural walking layer and a fire resistant portion.
17   Id. Bautista Dec., Ex. 4, Macfarlane Opening Report (“Macfarlane Report”), Ex. O at UL0012-
18   UL0014, Ex. R at UL0146 – UL0147, Ex. S at UL0633 – UL0644.
19
20                                         , i.e., the structural walking layer is “a laminated glass sheet
21   made up of two or more layers of glass capable of bearing weight.” Bautista Dec., Ex. 4,
22   Macfarlane Report, Ex. O at UL0012-UL0014, Ex. R at UL0146 – UL0147, Ex. S at UL0633 –
23   UL0644.
24                                                                       , i.e. the fire resistant portion is
25   “a multi-layered glass sheet meeting all of the following conditions: a. made up of two or more
26   layers of glass; b. having a transparent intumescent material interspaced between at least two of
27   the glass layers; [and] c. having glass as its outer layers.” Bautista Dec., Ex. 4, Macfarlane
28   Report, Ex. O at UL0012-UL0014, Ex. R at UL0146 – UL0147, Ex. S at UL0633 – UL0644.

                                                    4               Case No. 3:18-cv-06721 JCS
              PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                           MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1          Safti represents that Underwriters Laboratories (“UL”) has certified the fire resistant
 2   portion of the Accused Products alone as providing a certain fire resistance, i.e. the fire resistant
 3   portion of the Accused Products is also “d. rated as possessing a designated fire resistance
 4   certified by a testing authority.” Bautista Dec., Ex. 4, Macfarlane Report, Ex. CC. The Accused
 5   Products                                                       (Bautista Dec., Ex. 4, Macfarlane
 6   Report, Ex. O at UL0012-UL0014, Ex. R at UL0146 – UL0147, Ex. S at UL0633 – UL0644)
 7   and
 8
 9
10                                                                                             . Bautista
11   Dec., Ex. 4, Macfarlane Report, Ex. O at UL0012-UL0014, Ex. Q at 147, 209, Ex. R at UL0146
12   – UL0147, Ex. S at UL0633 – UL0644.
13
14
15          . Bautista Dec., Ex. 4, Macfarlane Report, Ex. O at UL0012-UL0014, Ex. R at UL0146 –
16   UL0147, Ex. S at UL0633 – UL0644.
17
18                                                     . Bautista Dec., Ex. 4, Macfarlane Report, Ex. O
19   at UL0012-UL0014, Ex. R at UL0146 – UL0147, Ex. S at UL0633 – UL0644.
20
21
22
23                                                                              . Bautista Dec., Ex. 4,
24   Macfarlane Report, Ex. U OKI-0100323656 – OKI-0100323666, Ex. Q at 239-240.
25
26                                                   . Bautista Dec., Ex. 4, Macfarlane Report, Ex. O at
27   UL0012-UL0014, Ex. LL at OKI-0100353791.
28          Safti has manufactured, used, sold, and/or offered for sale two embodiments of the

                                                 5               Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                        MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   Accused Products,
 2
 3
 4                                                                  . Bautista Dec., Ex. 5, Macfarlane
 5   Report Ex. Z; Bautista Dec., Ex. 4, Macfarlane Report Ex. AA, Ex. BB, Ex. CC, Ex. FF, Ex. GG,
 6   Ex. HH. Between 2015 and 2020, Safti advertised to the relevant public that the Accused
 7   Products were available with a sealed airspace between the structural walking layer and the fire
 8   resistant portion. Id.; Bautista Dec., Ex. 4, Macfarlane Report; Bautista Dec., Ex. 6, 2019 and
 9   2020 screenshots.
10          The Accused Products were offered for sale in 2015 to the Webcor Obayashi Joint
11   Venture (“Webcor”) for installation at the Transbay Transit Center. Bautista Dec., Ex. 7,
12   PGR2019-00025 Final Written Decision. The Accused Products were manufactured and sold by
13   Safti to others for installation at the Union Square/Market Street Station in San Francisco and at
14   1050 17th St., NW in Washington, DC. Bautista Dec., Ex. 4 Macfarlane Report, Ex. FF, Ex. GG,
15   Ex. HH.
16          Prior to offering the Accused Products for sale, and at least by January 2014, Safti was
17   aware of the ‘475 Patent. Bautista Dec., Ex. 8, Decl. of Jeff Griffiths (“Griffiths Dec.”), Ex. A.
18   At least by July 2014, Safti was aware that a load transferring mechanism was required for the
19   structural walking layer in a glass floor system in order to achieve a 120-minute rating for fire
20   resistance. Bautista Dec., Ex. 8, Griffiths Dec., ¶¶6-7. At least by August, 2015, Safti knew that
21   there was a high likelihood that the Accused Products infringed the claims of the ‘475 Patent,
22   but, despite this knowledge, Safti did not change the design of the Accused Products or seek an
23   opinion of counsel regarding the infringement and/or validity of the ‘475 Patent. Bautista Dec.,
24   Ex. 8, Griffiths Dec., Ex. E. In February, 2018, Safti received a letter from Elizabeth Shuster,
25   Plaintiffs’ counsel, notifying Safti of its infringement of the ‘475 Patent, but, despite receiving
26   this letter, Safti did not change the design of the Accused Products or seek a license from EHL.
27   Bautista Dec., Ex. 9, E. Shuster’s letter to Safti dated February 28, 2018.
28          b.      Safti’s False Advertising Counterclaims.

                                                 6               Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                        MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1           Safti asserts false advertising-based counterclaims against Greenlite. (See Defs.’ Second
 2   Amended Counterclaim, Count III) (Dkt. No. 69). According to Safti, Greenlite made
 3   misrepresentations regarding Greenlite’s 120-minute fire-rated floor and Safti’s 60-minute fire-
 4   rated floors. Safti asserts counterclaims under the Lanham Act, 15 U.S.C. §1125(a)(1)(B), the
 5   California Business and Professions Code § 17200, and common law. (Id., Count IV).
 6           Safti’s counterclaims focus upon two specific projects on which Greenlite and Safti
 7   competed and for which Safti accuses Greenlite of making alleged misrepresentations: first, a
 8   project called the “Transbay Project” in San Francisco, California and, second, the 20
 9   Washington project (“20 Washington”). See e.g., Bautista Dec., Ex. 10, Nov. 19, 2020 e-mail.1
10                    1.       Counterclaims based upon the Transbay Project.
11           Safti asserts a Lanham Act counterclaim regarding the Transbay Project. According to
12   William O’Keeffe, in May 2015 (See July 8, 2020 Depo. Of William O’Keeffe at 156-157
13   (“O’Keeffe Dep.”), Bautista Dec., Ex. 11), Greenlite and Dennett allegedly misrepresented to the
14   glass and metal subcontractor for the project, Crown Corr, Inc. (“Crown Corr”), that it intended
15   to supply glass from the United States for its 120-minute floor in the United States, in order to
16   satisfy a “Buy American” specification for the Transbay Project. (Id.) (See also, Def.’s Ans. To
17   First Amended Compl. and Second Amended Counterclaim, ¶16(d)(Dkt. No. 69); Bautista Dec.,
18   Ex. 11, O’Keeffe Dep. at 156:25-157:22; Bautista Dec., Ex., 12, Ex. 114).2 According to Safti,
19   Greenlite misrepresented that the glass for the project would be manufactured in the United
20   States when, in fact, Greenlite eventually supplied glass manufactured in Germany. (Bautista
21   Dec., Ex. 11, O’Keeffe Dep. at 94:4-15, 156:25-157:22; Bautista Dec., Ex. 12, Ex. 114; Bautista
22   Dec., Ex. 13, Ex 163). In other words, Safti’s counterclaim alleges (i) that Greenlite falsely
23   represented to Crown Corr that it would manufacture and supply glass for the Transbay Project
24   in the United States; (ii) that Crown Corr relied upon this representation in selecting Greenlite,
25
26
     1
       Safti’s expert witness on damages for its counterclaims only refers to these two projects. The parties have agreed
27   that the parties’ damages expert reports are not needed for motions for summary judgment. (Bautista Dec., Ex. 10).
     However, should Safti assert that its counterclaims are based on more than these two projects, Plaintiffs reserve the
28   right to submit Safti’s damages expert report.
     2
       May 20, 2020 Case Management Rpt. at 7. (Dkt. No. 164).

                                                  7               Case No. 3:18-cv-06721 JCS
            PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                         MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   not Safti; and (iii) that Greenlite then supplied its glass from Germany, which Safti argues
 2   rendered Greenlite’s product non-compliant with the Buy America Act.
 3          However, the undisputed evidence shows that Greenlite did not misrepresent where its
 4   glass would be manufactured. Greenlite informed Crown Corr that its fire-rated glass would be
 5   would be manufactured in Germany—not the United States—in December 2015 and at several
 6   times prior to that point, including as early as March of 2015. (See Bautista Dec., Ex. 14, Decl.
 7   of Ryan Dennett (“Dennett Dec.”), ¶ 8, Ex. 3, Submittal Proposal). Other correspondence
 8   between Greenlite and Crown Corr further substantiates this undisputed fact. (See e.g., July 21,
 9   2020 Depo. of Ryan Dennett (“Dennett II”), Bautista Dec., Ex. 15 at 164:16-167:17; Bautista
10   Dec., Exs. 16-17).
11          William O’Keeffe admitted this fact. (Bautista Dec., Ex. 11, O’Keeffe Dep. at 109:24-
12   110: 13). Not only did O’Keeffe admit this undisputed fact, he also admitted that he received an
13   April 25, 2015 e-mail confirming that Crown Corr did not select Safti for the design-assist phase
14   of the Transbay Project because its pricing was more than double the price of their competitor’s.
15   (Id. at 229: 3-17). This evidence demonstrates that Crown Corr did not select Safti for the
16   Transbay Project due to cost reasons for at least a portion of the project. (See Bautista Dec., Ex.
17   11, O’Keeffe Dep. at 227:22 – 229:17; Bautista Dec., Ex. 18, Ex 133).3
18                  2.     Counterclaims based upon 20 Washington.
19          Safti also alleges that Greenlite made misrepresentations that caused Safti to lose a
20   second project, 20 Washington. (See Bautista Dec., Ex. 19, November 19, 2020 e-mail).
21   Although its pleadings do not mention 20 Washington, Safti bases its counterclaim as to 20
22   Washington upon a single e-mail, dated September 24, 2015, between Greenlite and the architect
23   for the project, KPMB, based upon use of this e-mail during the deposition of Ryan Dennett.
24   (See Bautista Dec., Ex. 15, Dennett II at 66:10; Bautista Dec., Ex. 20, Ex. 161).
25          And although Safti has not been clear as to what statements within this e-mail are
26   misrepresentations, Safti ostensibly relies upon the following statements to support its claims,
27
28

                                                 8               Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                        MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   based upon the deposition of Dennett:
 2       •    “We have not seen their details yet because they are trying to be sneaky.” (Bautista Dec.,
              Ex. 15, Dennett II at 71:9-73:2). This statement is not about Safti’s 60-minute floor, on
 3            its face.
 4
         •    “ . . . if the Safti details look anything like our details they will be in US Patent
 5            violation.” (Id. at 72:10-14). This statement is a conditional statement of opinion, on its
              face.
 6
         •    “[f] rom what I can find on UL and Intertek directories Safti does not have a listing or fire
 7            test for horizontal glass floor.” (Id. at 73:24-74:2). Through this statement, Dennett states
              that he could not find a UL Certification or Intertek Certification for Safti’s floor:
 8
                       Q: Why did you say they do not have a listing or a fire test for a
 9
                       horizontal glass floor?
10
                       A: Because I couldn’t find any on the—on the testing agency’s databases.
11
     (See Bautista Dec., Ex. 15, Dennett II at 74:15-19). Safti’s listing for its 60-minute fire-rated
12
     floor was not issued until nearly a year after Mr. Dennett’s email. (See Bautista Dec., Ex. 21, Ex.
13
     36; Bautista Dec., Ex. 30, Depo of Timothy Nass at p. 98-99.) Safti has not obtained any
14
     testimony or produced any documents from KPMB4 or any other person verifying that these
15
     statements caused KPMB not to select it for 20 Washington. In a subsequent e-mail to the one
16
     now relied upon by Safti, KPMB states that it rejected Safti’s shop drawings for 20 Washington
17
     because they did not match the project’s architectural drawings. (See Bautista Dec., Ex. 22, Decl.
18
     of Mark Jaffar of KPMB, ¶¶2-3, Ex. 1).5
19
                                               STANDARD OF REVIEW
20
21
22
     3
       The non-selection for the design-assist portion of a flooring project significantly diminishes chances to be awarded
23   any other portions of the project. (Bautista Dec., Ex. 14, Dennett Dec., ¶ 12).
     4
       KPMB Architects is located in Toronto, Canada.
24   5
       Aside from the specific projects discussed in Safti’s expert report, Safti also previously asserted that its
     counterclaims were based upon Greenlite’s statements on its website. (See Second Amended Counterclaim (Dkt. No.
25   69); May 20, 2020 Case Management Rpt. at 7 (Dkt. No. 164); Bautista Dec., Ex. 11, O’Keeffe Dep. at 147:19-
     148:21). Safti contended that Greenlite had, at one time, misrepresented that it works with over fifty professionals
26   and listed 100 LITEFLAM projects on its website. (Id.).

27   Dennett testified that the references to “fifty professionals” related to the number of subcontractors with which
     Greenlite worked and that “100 LITEFLAM” projects related to the various ventures under that brand, worldwide.
28   (Bautista Dec., Ex. 23, February 7, 2020 Depo. of Ryan Dennett at 154-161). Safti has not presented any evidence
     that these statements are false, in any way. Safti is unable to point to the testimony of a single customer or potential

                                                   9               Case No. 3:18-cv-06721 JCS
             PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                          MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1           Summary judgment is appropriate when “there is no genuine dispute as to any material
 2   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). As
 3   explained in more detail below, Federal Courts, including the United States District Court for the
 4   Northern District of California, have routinely granted summary judgment in favor of patent
 5   holders in patent infringement matters, for willful infringement, and in upholding the validity of
 6   their patents. Moreover, courts have also dismissed false advertising claims under the Lanham
 7   Act and analog California state law claims.
 8                                            LAW AND ARGUMENT
 9     I.    INFRINGEMENT
10           Summary judgment of infringement is proper when a jury could find that every limitation

11   recited in a properly construed claim is found in the accused device either literally or under the

12   doctrine of equivalents. See PC Connector Sols. LLC v. SmartDisk Corp., 406 F.3d 1359, 1364

13   (Fed. Cir. 2005). To satisfy the summary judgment standard, a patentee's expert need only set

14   forth the factual foundation for his infringement opinion in sufficient detail for the court to be

15   certain that features of the accused product would support a finding of infringement under the

16   claim construction adopted by that court. See Arthur A. Collins, Inc. v. N. Telecom Ltd., 216 F.3d

17   1042, 1047-1048 (Fed. Cir. 2000). This standard has been satisfied here.

18           “To establish literal infringement, every limitation set forth in a claim must be found in

19   an accused product, exactly.” Southwall Techs., Inc. v. Cardinal IG Co., 54 F.3d 1570, 1575

20   (Fed. Cir. 1995). Here, both embodiments of the Accused Product identically contain each and

21   every limitation of claims 1, 2, 6,7, 8, 12, 13, and 21 of the ‘475 Patent. A finding of literal

22   infringement is therefore warranted.

23           There is no dispute between the parties that the Accused Products include a glazing unit

24   composed of a structural walking layer (i.e. a layer of structural glass) and a fire resistant portion

25   (i.e. a layer of fire-rated glass) supported by beams (i.e. a structural frame). There is also no

26   dispute between the parties that the Accused Products include a toggle mechanism which

27
28   customer who relied upon these statements to select Greenlite for a project over it, which William O’Keeffe admits.
     (Bautista Dec., Ex. 11, O’Keeffe Dep. at 146:1-150:15).

                                                 10               Case No. 3:18-cv-06721 JCS
            PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                         MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   functions, at least in part, to transfer a load applied to the walking surface of the structural glass
 2   to that structural frame below (i.e. a load transferring means or LTM).
 3          Nevertheless, and despite not disputing that the Accused Products include a structural
 4   glass layer, a fire-rated glass portion, a structural frame, and a plurality of toggle mechanism
 5   which transfer an applied load from the structural glass layer to the structural frame, Safti’s
 6   expert has proffered three reasons as grounds for his opinion that the Accused Products do not
 7   infringe the ‘475 Patent, viz., “(1) some load transfers from the walking surface to the lower
 8   glass layers (2) the floor contains nothing but structural glass and fire glass [and] (3) there is no
 9   separation between the two layers.” See Bautista Dec., Ex. 25, Safti Reply. Inf. Rep., ¶ 26(d).
10   Each of these reasons will be addressed below with respect to the specific embodiments of the
11   Accused Product.
12          a.      Accused Products with an Airspace between the Glass Layers
13          Since 2015, Safti has actively advertised and promoted embodiments of the Accused
14   Product that have “a sealed airspace” between the structural glass layer and the fire-rated glass
15   layer. (Bautista Dec., Ex. 5, Macfarlane Report Ex. Z; Bautista Dec., Ex. 4, Macfarlane Report,
16   AA, BB, CC; Bautista Dec., Ex. 6). Safti’s promotional literature actually touts this “sealed
17   airspace” feature as a reason that the Accused Products are superior to competing products, such
18   as the configuration depicted in FIG. 1 of the ‘475 Patent. See Bautista Dec., Ex. 1.
19          As noted above, in his Reply Infringement Report, Safti’s expert provided three reasons
20   for why he did not believe that the Accused Products infringed the claims of the ‘475 Patent.
21   During his deposition in this matter, however, Safti’s expert conceded that none of these reasons
22   applied to the embodiments of the Accused Products having a sealed airspace between the
23   structural walking layer and the fire resistant portion.
24          More specifically, Safti’s expert has admitted that no load whatsoever is transferred from
25   the structural walking layer to the fire resistant portion when a sealed airspace is located between
26   the two layers of glass. See Bautista Dec., Ex. 24, Depo. of Glen Stevick (“Stevick Dep.”) at
27   42:19-43:7; 47:10-13. Similarly, Safti’s expert has admitted that the structural walking layer and
28   the fire resistant portion are “separated” (even according to his definition of that term) when

                                                11               Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                        MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
               REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   there is a sealed airspace between them. See Bautista Dec., Ex. 25, Safti Reply. Inf. Rep., ¶
 2   26(a)-(b). And, finally, when there is a sealed airspace between the structural walking layer and
 3   the fire resistant portion, it is beyond dispute that the glazing unit in the floor system contains
 4   more than just structural glass and fire glass, i.e. it also contains air (or some other gas(es))
 5   sealed between the glass layers. See id. The embodiments of the Accused Products having a
 6   sealed airspace between the structural walking layer and the fire resistant portion therefore
 7   identically contain each and every limitation of asserted claims 1, 2, 6, 7, 8, 12, 13, and 21 of the
 8   ‘475 Patent at least for the reasons set forth in Bautista Dec., Ex. 4, Macfarlane Report and
 9   Bautista Dec., Ex. 26, Macfarlane’s Reply Expert Report (“Macfarlane Reply”). These particular
10   embodiments include the glass floor system that the Patent Trial and Appeal Board of the U.S.
11   Patent & Trademark Office held was offered for sale to Webcor by Safti for installation in the
12   Transbay Transit Center (Bautista Dec., Ex. 7) and the embodiments advertised and promoted on
13   Safti’s website between 2015 and 2020 (Bautista Dec., Ex. 5, Macfarlane Report Ex. Z; Bautista
14   Dec., Ex. 4, Macfarlane Report, AA, BB, CC; Bautista Dec., Ex. 6). Claim charts comparing
15   these embodiments with the asserted claims of the ‘475 Patent are found on pages 35-40 of
16   Bautista Dec., Ex. 4, Macfarlane Report.
17              Since none of Safti’s purported non-infringement grounds apply to the embodiments of
18   the Accused Products having a sealed airspace for at least the reasons provided above, Plaintiffs
19   are entitled to summary judgement of literal infringement.
20              Moreover, in addition to advertising that the Accused Products are available with a sealed
21   airspace between the structural glass layer and the fire-rated glass layer, Safti has also offered for
22   sale at least two proposed embodiments of its glass floor system which included separate
23   structural and fire-rated glass layers with an (unsealed) airspace between them, i.e. what Safti
24   refers to as a “separate sheet system.” See Griffiths email, SAFTI comparison of GPX to TGP6.
25   A claim chart comparing these embodiments with the asserted claims of the ‘475 Patent, along
26   with an annotated figure, is found on pages 8-10 of Bautista Dec., Ex. 26, Macfarlane Reply.
27
28
     6
         Bautista Dec., Ex. 8, Griffiths Dec., ¶9 and Ex. C.

                                                    12               Case No. 3:18-cv-06721 JCS
               PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                            MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1          None of Safti’s purported non-infringement grounds apply to these embodiments of the
 2   Accused Products either. That is, Safti’s expert has admitted that no load is transferred from the
 3   structural walking layer to the fire resistant portion in a separate sheet system. See Bautista Dec.,
 4   24, Stevick Dep. at 42:19 – 43:7; 47:10-13. And it is beyond dispute that such a floor system
 5   necessarily has separate layers of structural and fire-rated glass with air in between them. See
 6   Bautista Dec., Ex. 25, Safti Reply. Inf. Rep., ¶ 26(a)-(b).
 7          The embodiments of the Accused Product having an unsealed airspace between the
 8   structural walking layer and the fire resistant portion therefore also identically contain each and
 9   every limitation of asserted claims 1, 2, 6, 7, 8, 12, 13, and 21 of the ‘475 Patent at least for the
10   reasons set forth in Tim Macfarlane’s Report and Reply, including the claim charts found
11   therein. And since none of Safti’s purported non-infringement grounds apply to these
12   embodiments, Plaintiffs are entitled to summary judgement of literal infringement of each of
13   asserted claims 1, 2, 6, 7, 8, 12, 13, and 21 of the ‘475 Patent.
14          b.      Accused Products with Intumescent Material between the Glass Layers
15          In addition to the embodiments addressed above, Safti has sold embodiments of the
16   Accused Products in which a portion of the airspace between the structural glass layer and the
17   fire resistant component is filled with additional intumescent material. (Bautista Dec., Ex. 5;
18   Macfarlane Report Ex. Z, Ex. AA, Ex. BB, Ex. CC, Ex. FF, Ex. GG, Ex. HH). These other
19   embodiments include the interior and exterior glass flooring installed at the Union
20   Square/Market Street Station in San Francisco and at 1050 17th Street, NW in Washington, DC.
21   (Bautista Dec., Ex. 4, Macfarlane Report, Ex. FF, Ex. GG, Ex. HH).
22                  1.      Literal Infringement
23          As noted above, there is no dispute that these embodiments of the Accused Product
24   include a structural walking layer (a structural glass layer), a fire-rated portion (a fire-rated glass
25   layer), a plurality of beams (a structural frame), and a plurality of toggle mechanisms (LTMs)
26   that transfer any load applied to the upper surface of the structural glass layer to the frame below.
27   (See Bautista Dec., Ex. 4, Macfarlane Report, Ex. O at UL0012-UL0014, Ex. Q at 147, 209, Ex.
28   R at UL0146 – UL0147, Ex. S at UL0633 – UL0644, Ex. CC, OKI-0100353791. Claim charts

                                                13               Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                        MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   comparing these embodiments to the asserted claims of the ‘475 Patent are found on pages 43-49
 2   and 50-62 of Bautista Dec., Ex. 4, Macfarlane Report.
 3           Despite the undisputed presence of all of these elements in the Accused Products, Safti’s
 4   expert has nevertheless advanced three specific reasons to support his opinion that the Accused
 5   Products do not infringe certain claims of the ‘475 Patent, viz., “(1) some load transfers from the
 6   walking surface to the lower glass layers (2) the floor contains nothing but structural glass and
 7   fire glass [and] (3) there is no separation between the two layers.” See Bautista Dec., Ex. 25,
 8   Safti Reply. Inf. Rep., ¶ 26(d). None of these reasons, however, actually applies to any of the
 9   Accused Products.
10           First, with respect to Safti’s reason (3), Safti’s expert’s opinion is contrary to this Court’s
11   claim construction and, therefore, cannot be correct. That is, when construing the disputed
12   language of the claims, this Court expressly held that “[u]nder this construction [of the term
13   “separated”] the space between the two layers could be empty or could be filled by non-glass
14   material, but cannot be filled by structural glass or fire-rated glass.” See Claim Construction
15   Order (Dkt. No. 112 at 8) (emphasis added). The presence of additional intumescent material in
16   the sealed space between the structural walking layer and the fire-rated portion of the Accused
17   Products therefore does not mean that “there is no separation between the two layers” as asserted
18   by Safti’s expert. Safti’s reason (3) fails.
19           Second, with respect to Safti’s reason (2), there is nothing in the asserted claims of the
20   ‘475 Patent that precludes the glazing unit from being composed of just structural glass and fire
21   glass, i.e. there is no requirement that the glazing unit have an airspace between the glass layers.
22   As noted above, this Court expressly rejected that contention during the claim construction
23   proceedings in this matter. See Claim Construction Order (Dkt. No. 112 at 9). The asserted
24   claims of the ‘475 Patent require only that the glazing unit comprise “a first layer of glass which
25   comprises a structural glass” and “a second layer of glass which comprises a fire rated glass.”
26   See Bautista Dec., Ex. 1, the ‘475 Patent. A glazing unit that “contains nothing but structural
27   glass and fire glass” therefore still falls fully within the scope of the properly construed claims of
28   the ‘475 Patent.

                                                 14               Case No. 3:18-cv-06721 JCS
            PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                         MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1           Finally, with respect to the Safti’s reason (1), although Safti’s expert contends that some
 2   of the load transfers from the structural glass layer to the fire resistant glass layer, Safti’s
 3   documents show otherwise. Most significantly,
 4
 5                                           . See Bautista Dec., Ex. 25, Safti Reply. Inf. Rep., ¶ 35.
 6   Conversely,
 7
 8                                                                                     . See Bautista Dec.,
 9   Ex. 4, Macfarlane Report, Ex. O. Since
10
11
12                                                                                              .
13           As shown in the claim charts included in the Macfarlane Report, each and every element
14   of asserted claims 1, 2, 6, 7, 8, 12, 13, and 21 of the ‘475 Patent is identically found in the
15   Accused Products having intumescent material between the structural glass layer and fire-rated
16   glass layer. Plaintiffs are therefore entitled to summary judgement of infringement of these
17   asserted claims.
18                   2.     Doctrine of Equivalents
19           Despite the evidence from UL’s testing of Safti’s floor system discussed above, Safti’s
20   expert nevertheless contends that the embodiments of the Accused Product with intumescent
21   material between the glass layers do not literally infringe the asserted claims of the ‘475 Patent
22   because he believes that, in a non-fire situation, at least some of the load applied to the structural
23   walking surface is transferred to the fire resistant portion before it is passed to the toggle
24   mechanism and then to the frame. See, e.g., Bautista Dec., Ex. 25, Safti Reply. Inf. Rep., ¶ 26(d).
25   Hence, at least in his opinion, in the absence of a fire, all of the load to the structural glass layer
26   is not transferred directly from the structural glass layer to the LTMs. This is nothing more than a
27   red herring at best.
28           As an initial matter, any POSA would know that the fire-rated layer of a glass flooring

                                                 15               Case No. 3:18-cv-06721 JCS
            PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                         MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   system will be consumed by fire in a fire situation -- indeed, that is its very purpose -- and will
 2   therefore be unable to provide support for the structural glass layer for the requisite time. Safti’s
 3   own testing shows as much. Id., ¶ 35. And, based at least on the specification of the ‘475 Patent
 4   and the prosecution history thereof, a POSA would understand that the whole purpose of the
 5   LTMs in the claimed invention is to provide support for the structural glass layer during such
 6   situations by transferring the applied load directly to the structural frame below. Safti’s expert’s
 7   opinion as to what happens in a non-fire situation is therefore irrelevant to the present invention.
 8          Nevertheless, even if some of the applied load is transferred from the structural glass
 9   layer to the fire resistant portion in a non-fire situation as suggested by Safti’s expert, the
10   Accused Products with intumescent material between the glass layers would still infringe the
11   ‘475 Patent at least under the doctrine of equivalents.
12          A component in an accused product may be equivalent to a claim element if the two are
13   insubstantially different with respect to the role played by that element in the context of the
14   specific patent claim. Warner-Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17, 40, 117 S.
15   Ct. 1040, 1054, 137 L. Ed. 2d 146 (1997).
16          Looking at the Accused Product, the only difference identified by Safti’s expert is that he
17   contends that, in a non-fire situation, some of the load applied to the structural glass layer will be
18   transferred to the fire-rated glass layer before it is ultimately delivered to the LTMs to be
19   transferred to the structural frame below. Even if true, however, such a difference is insubstantial
20   in the context of the claims of the ‘475 Patent.
21          As described above, a POSA would immediately recognize from the specification of the
22   ‘475 Patent that the LTMs are included in the claimed invention so that they can support the
23   structural glass layer of the glazing unit when the fire-rated glass layer is being consumed by
24   fire. A POSA would similarly recognize that the purported difference between the claims and the
25   Accused Products, viz. that some insignificant portion of the applied load potentially goes
26   through the fire resistant portion before it reaches the toggle mechanism in a non-fire situation, is
27   insubstantial in the context of the claimed invention – where the whole purpose is to ensure a
28   stable structural walking layer while the fire-rated layer burns away during a fire.

                                                16               Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                        MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1           Moreover, in evaluating whether a component in an accused product is equivalent to the
 2   element of a patent claim, relevant differences can include the function each serves, the way in
 3   which each works, and the result each obtains. See Warner-Jenkinson, 520 U.S. at 39. Here, as
 4   set forth in Macfarlane’s Reply Expert Report, the structural walking layer, the fire resistant
 5   portion, and the beams in the Accused Products all perform exactly the same function, in exactly
 6   the same way, to achieve exactly the same result as the structural glass layer, the fire-rated glass
 7   layer, and the structural frame of the claimed invention.
 8           Similarly, the toggle mechanisms in the Accused Products perform the same function as
 9   the LTMs in the claimed invention, viz., supporting the structural glass layer and transferring the
10   applied load thereto to the structural frame below, and achieve the same result, viz. all of the load
11   applied to the structural glass layer is transferred by the toggle mechanisms (LTMs) to the
12   structural frame below. The only arguable difference is that all of the applied load goes directly
13   to the LTMs in the claimed invention, whereas some minor portion thereof may go through part
14   of the fire-rated glass before reaching the LTMs in the Accused Products. This difference, to the
15   extent it even exists, is hardly substantial.
16           Plaintiffs are therefore entitled to summary judgement of infringement.
17    II.    PLAINTIFFS SHOULD BE GRANTED SUMMARY JUDGMENT ON SAFTI’S
             COUNTERCLAIMS BECAUSE SAFTI HAS ABANDONED THEM
18
             As a threshold matter, Safti did not reassert its counterclaims when responding to
19
     Plaintiffs’ Third Amended Complaint. (See Def.’s Ans. To Pls.’ Third Amended Compl.)(Dkt.
20
     No. 152). District courts have held that a Safti’s failure to reassert counterclaims in an answer to
21
     an amended complaint constitutes an abandonment of those counterclaims. See, e.g., Bryant v.
22
     Mattel, Inc, No. CV049049DOCRNBX, 2010 WL 11463865, at *5 (C.D. Cal. Oct. 5,
23
     2010)(stating that, upon the filing of an amended complaint, “any…counterclaims in reply
24
     asserted in MGA’s prior responsive pleadings were rendered without legal effect, and MGA was
25
     required to either re-assert these…counterclaims in reply or forfeit them.”); Johnson v. Berry,
26
     228 F.Supp.2d 1071, 1079 (D.Mo. 2002). Because Safti failed to re-assert its counterclaims
27
     despite filing its Answer to Plaintiffs’ Third Amended Complaint, Safti’s Counts I-V
28
     counterclaims are abandoned. Summary judgment should be granted in favor of Plaintiffs

                                                 17               Case No. 3:18-cv-06721 JCS
            PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                         MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   Greenlite and EHL and Safti’s counterclaims should be dismissed for this first independent
 2   reason.
 3   III.      PLAINTIFFS SHOULD BE GRANTED SUMMARY JUDGMENT ON SAFTI’S
               INVALIDITY COUNTERCLAIMS
 4
               As an initial matter, Safti’s expert has offered no opinion regarding the validity of claims
 5
     3-7, 9, 10, 17-20, 22, 23, 27, or 29-35 of the ‘475 Patent. Because Safti has failed to proffer any
 6
     evidence to support its counterclaim for a declaratory judgement of invalidity of those claims,
 7
     Plaintiffs are entitled to summary judgement that claims 3-7, 9, 10, 17-20, 22, 23, 27, and 29-35
 8
     of the ‘475 Patent have not been proven invalid.
 9
               With respect to the remaining claims of the ‘475 Patent, viz., claims 1, 2, 8, 11-16, 21,
10
     24-26, and 28, Safti has relied only on prior art that was before the examiners at the U.S. Patent
11
     & Trademark Office (“PTO”) who were responsible for reviewing the ‘475 Patent. Safti’s burden
12
     here is therefore substantial. See Stone Basket Innovations, LLC v. Cook Med., 892 F.3d 1175,
13
     1179-80 (Fed. Cir. 2018) (“We have explained that, where a party only relies on prior art
14
     considered by an examiner in its invalidity contentions, that party [also] has the burden to
15
     ‘overcome[e] the deference that is due to a qualified government agency presumed to have
16
     properly done its job, which includes one or more examiners who are assumed to have some
17
     expertise in interpreting the references and . . . whose duty it is to issue only valid patents.’”
18
     (internal citations omitted)).
19
               A detailed rebuttal of Safti’s expert’s opinion regarding the validity of claims 1, 2, 8, 11-
20
     16, 21, 24-26, and 28 of the ‘475 Patent, identifying all of its deficiencies for each challenged
21
     claim on a limitation-by-limitation basis, is provided as Ex. I to Macfarlane’s Rebuttal Expert
22
     Report (“Macfarlane Rebuttal”), Bautista Dec., Ex. 27).
23
               With respect to the opinions themselves, Safti’s expert concedes that FIG. 1 of the ‘475
24
     Patent shows only an I-beam supporting a layer of structural glass and a layer of fire-rated glass.
25
     See Bautista Dec., Ex. 29, Reply Invalidity Report, ¶24. Safti’s expert nevertheless contends that
26
     the illustrated I-beam is, in fact, the load transferring means of the claim, with other I-beams (not
27
     shown) making up the structural frame. See id. Safti’s expert’s opinion, however, is fatally
28

                                                 18               Case No. 3:18-cv-06721 JCS
            PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                         MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   defective and does not raise an issue of material fact.
 2          Most significantly, Safti’s expert has admitted that he did not consider or take into
 3   account the specification and claims of the ‘475 Patent when he decided that the I-beam in FIG.
 4   1 could be the load transferring means of the claims. See Bautista Dec., Ex. 29, Reply Invalidity
 5   Report, ¶24. Rather, Safti’s expert decided that the I-beam was a “load transferring means”
 6   within the scope of the claims of the ‘475 Patent solely because a beam can receive and transfer
 7   an applied load to another beam. See id. Such a construction, however, is thoroughly refuted by
 8   the specification and claims of the ‘475 Patent and so cannot be correct.
 9          First, the claims of the ‘475 Patent expressly recite both “one or more load transferring
10   means” and “a structural frame comprising a plurality of beams.” See, e.g., Bautista Dec., Ex. 1
11   at col. 8, ll. 44-45. It has been a well-settled principle of patent law for over twenty years that the
12   use of two different terms in the claims is presumed to identify two different things or structures.
13   See, e.g., Ethicon Endo-Surgery, Inc. v. U.S. Surgical Corp., 93 F.3d 1572, 1579 (Fed. Cir.
14   1996); Neville v. Foundation Constructors, Inc., 972 F.3d 1350, 1357 (Fed. Cir. 2020). Indeed,
15   basic logic dictates that if a patentee intended the LTMs to be beams, then the patent claims
16   would have so stated (it being far simpler to say “beam” rather than “load transferring means”).
17          Safti’s expert’s assertion that the LTMs of the claimed invention are merely the beams of
18   the structural frame is also seriously undermined by the other language in the claims, including
19   the requirements that “the structural frame supports . . . the one or more load transferring means”
20   and that the vertical portion of the LTMs “transfer[s] load from the first layer of glass above
21   directly to the structural frame below.” See, e.g., Bautista Dec., Ex. 1 at col. 8, ll. 44-45. Looking
22   at these requirements, a POSA would immediately recognize that the claims of the ‘475 are
23   differentiating between the LTMs that support the glass layers and the beams that make up the
24   structural frame below.
25          The specification of the ‘475 Patent further makes it clear that the LTMs of the claimed
26   invention are not beams, such as by noting that “the first and second layers of glass [in the
27   claimed invention] are separated by at least one load transferring means rather than a deep
28   beam [and so] the view through the floor is not obscured...” Bautista Dec., Ex. 1 at col. 1, ll. 63-

                                                19               Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                        MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   67 (emphasis added). There is simply no support in the specification for Safti’s expert’s
 2   contention that an I-beam is one of the “load transferring means” of the claims, nor would a
 3   POSA equate the two in the context of the ‘475 Patent.
 4          Finally, it is significant that both of the examiners at the PTO who were responsible for
 5   examining the ‘475 Patent before its issuance reviewed FIG. 1 in detail, and yet neither examiner
 6   considered FIG. 1 to raise even a question of obviousness, much less anticipation.
 7          With respect to the other reference relied on by Safti, viz. French Patent No. 2,723,123
 8   (“FR123”), Bautista Dec., Ex. 28, Safti has similarly failed to identify any structure which could
 9   correspond to the claimed LTMs. More specifically, Safti’s expert has again identified a part of
10   the structural frame (an L-beam this time) as allegedly being the vertical portion of the LTMs.
11   For at least the reasons discussed above with respect to FIG. 1, Safti’s expert’s contention is
12   simply wrong – the claimed LTMs are not beams, and a POSA would plainly recognize that fact
13   from the specification and claims (sources that Safti’s expert, regrettably, neglected to consult).
14          Moreover, a POSA would also be aware that the horizontal portion of the alleged LTM in
15   FR123 is screwed to the L-beam through an oblong-shaped hole. See FIG. 20 of FR123. Because
16   of that shape, a POSA would immediately recognize that this structure would not be able to
17   support a load applied to upper surface of the walking layer.
18          Finally, much as with FIG. 1, FR123 was cited and of record during the examination of
19   the ‘475 Patent at the PTO. And, much as with FIG. 1, neither examiner thought FR123 raised
20   even a question of obviousness, much less anticipation.
21          For at least these reasons, Plaintiffs are entitled to summary judgment that claims 1, 2, 8,
22   11-16, 21, 24-26, or 28 of the ‘475 Patent have not been proven invalid.
23   IV.    WILLFULNESS
24          A finding of “willful” patent infringement requires nothing more than evidence of
25   deliberate or intentional infringement. See Eko Brands, LLC v. Adrian Rivera Maynez
26   Enterprises, Inc., 946 F.3d 1367, 1378 (Fed. Cir. 2020) (citations omitted). This standard has
27   more than been satisfied here.
28          As admitted by the former Director of Business Development for Safti, during

                                                20               Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                        MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   development of the Accused Products, Safti became aware that its flooring system could not
 2   support an applied load for a sufficient time without including some sort of LTMs to support the
 3   structural glass layer while the fire resistant portion was being consumed by fire. See Bautista
 4   Dec., Ex. 8, Griffiths Dec., ¶6. Safti was also aware that the ‘475 Patent disclosed and claimed
 5   LTMs for fire resistant glass flooring systems and that its proposed design likely infringed one or
 6   more claims of the ‘475 Patent. See id., ¶9. Safti nevertheless chose to proceed with commercial
 7   marketing and sales of the Accused Products without seeking authorization from Plaintiffs.
 8   Safti’s infringement has therefore been willful.
 9          The Federal Circuit has enumerated a number of factors which can be evaluated to help
10   determine whether Safti’s infringement was willful. See Read v. Portec, 970 F.2d 816, 826-827
11   (Fed. Cir. 1992) (while Read has been held to have been overruled on other grounds, courts have
12   continued to use its factors as a guide in determining willfulness). Looking at those factors
13   within the context of this case, the vast majority thereof strongly favor a finding of willful
14   infringement. First, the evidence here shows that Safti was aware of the teachings of the ‘475 and
15   deliberately incorporated the ideas of inventor Rae when deciding to introduce LTMs into its
16   floor system design. See Bautista Dec., Ex. 8, Griffiths Dec., ¶9. The evidence in this case also
17   shows that Safti was aware of the high likelihood that its proposed glass floor system design
18   infringed the claims of the ‘475 Patent, but failed to form a good-faith belief that the ‘475 Patent
19   was either invalid or not infringed for years thereafter. See id. Moreover, Safti’s infringement has
20   continued unabated from at least 2017 to the present day, and remains on-going. And, finally,
21   even though knowing of its infringement of the ‘475 Patent and being sued by Plaintiffs, Safti
22   has made no effort to change the design of the Accused Products or to negotiate a license from
23   EHL during that time.
24          Safti has proffered no evidence to rebut the above evidence of willfulness, nor has Safti
25   offered any excuse or justification for its deliberate and continued infringement of the ‘475
26   Patent. Plaintiffs are therefore entitled to summary judgment on willfulness.
27    V.    GREENLITE IS ENTITLED TO SUMMARY JUDGMENT ON SAFTI’S
            LANHAM ACT COUNTERCLAIMS
28
            Regarding a false advertisement claim under the Lanham Act, the United States Court of

                                                21               Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                        MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   Appeals for the Ninth Circuit and the district courts of this circuit have held that a plaintiff must
 2   prove a “causal connection” between a false advertisement and an injury to a plaintiff. See, e.g.,
 3   In re Century 21-RE/MAX Real Estate Advert. Claims Litig., 882 F. Supp. 915, 924 (C.D. Cal.
 4   1994)(stating that a plaintiff must prove a “causal connection between the alleged false
 5   advertising and its own sales position (emphasis added) (citations omitted). Accord, Out of the
 6   Box Enterprises, LLC v. El Paseo Jewelry Exch., Inc., 732 F. App'x 532, 534 (9th Cir. 2018);
 7   Zeltiq Aesthetics, Inc. v. BTL Indus., Inc., 32 F. Supp. 3d 1088, 1099 (N.D. Cal. 2014).
 8           The Ninth Circuit has further articulated this requirement of a “causal connection” as a
 9   plaintiff having to prove that it has been “injured or likely to be injured as the result of a false
10   statement.” (emphasis added). In Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1139
11   (9th Cir. 1997) the Ninth Circuit stated, in pertinent part:
12                   The elements of a Lanham Act § 43(a) false advertising claim are: (1) a
            false statement of fact by the defendant in a commercial advertisement about its
13          own or another's product; (2) the statement actually deceived or has the tendency
14          to deceive a substantial segment of its audience; (3) the deception is material, in
            that it is likely to influence the purchasing decision; (4) the defendant caused its
15          false statement to enter interstate commerce; and (5) the plaintiff has been or is
            likely to be injured as a result of the false statement, either by direct diversion of
16          sales from itself to defendant or by a lessening of the goodwill associated with its
17          products. (emphasis added).

18          See also, Biocell Tech. LLC v. Arthro-7, No. SACV1200516JVSRNBX, 2013 WL
19   12063914, at *9 (C.D. Cal. May 22, 2013); Pestube Sys., Inc. v. HomeTeam Pest Def., LLC, No.
20   CV 05-2832-PHX-MHM, 2008 WL 11448028, at *7 (D. Ariz. Mar. 31, 2008). Accord, Rolex
21   Watch, U.S.A., Inc. v. Michel Co., 179 F.3d 704 (1999)(affirming district court’s refusal to award
22   plaintiff disgorgement of defendant’s profits because it failed to prove with “reasonable
23   certainty” that defendant’s sales were the result of infringing Rolex watches). (emphasis added).
24          Regarding the fifth element, this Court’s holding in Biocell Tech. LLC is instructive. In
25   Biocell Tech LLC, plaintiff asserted that defendants falsely advertised a different product than
26   they actually produced. Biocell Tech. LLC at *12. The Court granted summary judgment against
27   plaintiff’s false advertising claim under 15 U.S.C. §1125 because plaintiff failed to prove that
28   defendant’s false advertisement caused it to lose sales. Id. As to the disgorgement of profits, the

                                                22               Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                        MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   Court held that “[where] there is no proof of past injury or causation, a reasonable trier of fact
 2   has no way to ascertain with any certainty what award would be compensatory and not constitute
 3   an impermissible penalty” contrary to the goals of 15 U.S.C. § 1117(a). Id.; TrafficSchool.com,
 4   Inc. v. Edriver, Inc., 653 F.3d 820, 831 (9th Cir. 2011). As with the plaintiff in Biocell Tech,
 5   LLC, Safti has no proof of injury or causation—it has no proof that purported misrepresentations
 6   by Greenlite caused it to lose the Transbay Project or 20 Washington.
 7          First, as a threshold matter, Safti cannot even prove that Greenlite falsely represented the
 8   origin of the glass it supplied for the Transbay Project and, as a result, it cannot satisfy the first
 9   element of its counterclaims. As stated in detail above, Greenlite accurately and indisputably
10   informed Crown Corr that it was supplying glass manufactured in Germany in its December
11   2015 letter and in prior correspondence. (See Bautista Dec., Ex 14, Dennett Dec., ¶ 8; Bautista
12   Dec., Ex. 15, Dennett II at 164:16-167:2). Unable to meet this threshold first element under
13   Southland Sod Farms and Biocell Tech. LLC and other cases, summary judgment should be
14   granted in favor of Counterclaim-Defendants and Safti’s counterclaim should be dismissed.
15          Even assuming Greenlite had stated that its glass would be manufactured in the United
16   States, Safti has no evidence from a Crown Corr employee or any other witness to support its
17   supposition that this specific representation was the reason Crown Corr selected Greenlite and
18   not Safti. In fact, as stated above, Crown Corr informed Safti that it was not awarded the design-
19   assist portion of the project because its bid was costly, impacting its ability to win other aspects
20   of the Transbay Project. (See Bautista Dec., Ex. 11, O’Keeffe Dep. at 229: 3-17). Safti merely
21   speculates that this statement—despite Greenlite’s numerous disclosures of its supplying
22   German-manufactured glass—was the cause of Crown Corr not selecting Safti.
23          Thus, just as plaintiff in Biocell Tech. LLC failed to prove that the defendant’s false
24   advertisement actually caused it to lose sales, Safti cannot prove that any communication
25   regarding Greenlite’s glass supply was the reason Crown Corr did not select it. Plaintiffs’ motion
26   for summary judgment should be granted for this additional reason.
27          Safti similarly lacks evidence as to 20 Washington. Again, as an initial matter, Safti
28   cannot even prove that the three statements it relies upon for its counterclaim are false and give

                                                23               Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                        MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   rise to a false advertising claim under the Lanham Act. First, regarding Greenlite’s statement that
 2   Safti is “sneaky” (Bautista Dec., Ex. 15, Dennett II at 71:9-73:2), this statement is not about
 3   Safti’s product, i.e., its fire-rated floor. As a result, it does not even meet the definition of an
 4   actionable “misrepresentation of fact” as to Safti’s goods under 15 U.S.C. §1125(a)(1)(B).
 5   Rather, this statement was merely Dennett’s opinion on how Safti was behaving during the
 6   bidding process and its concealment of its shop drawings from Greenlite. (Id.; see also, Bautista
 7   Dec., Ex. 4, Dennett Dec., ¶11). Second, as to the “violation of U.S. patent law” statement by
 8   Greenlite, this conditional statement was an opinion on a possible legal dispute and not a
 9   misrepresentation of fact. See Open Source Sec., Inc. v. Perens, No. 17-CV-04002-LB, 2017 WL
10   6539874, at *8 (N.D. Cal. Dec. 21, 2017), aff'd, 803 F. App'x 73 (9th Cir. 2020) (holding that
11   blog posts about a disputed legal issue were not false assertions of fact and opinion and thus are
12   not actionable in a defamation case). Third, regarding Greenlite’s statement regarding whether
13   Safti had a UL rating for its floor, Safti indisputably did not have one at the time and this
14   statement is true. (See Bautista Dec., Ex. 15, Dennett II at 73:3-74:2). None of these statements
15   constitute “a false statement of fact by the defendant in a commercial advertisement about its
16   own or another's product” under the first element for a false advertising claim, as discussed in
17   Southland Sod Farms and Biocell Tech. LLC. (emphasis added). As Safti is unable to meet this
18   first element as to 20 Washington, summary judgment should be granted in favor of Greenlite,
19   and Safti’s counterclaim should be dismissed for this additional reason.
20          Just as importantly and as discussed in detail above, Safti has not obtained testimony or
21   evidence demonstrating that any statement in Greenlite’s e-mail to KPMB caused KPMB to
22   select Greenlite for 20 Washington and not Safti. Again, Safti points to the e-mail’s mere
23   existence (Bautista Dec., Ex. 15, Dennett II at 60:12-77:17) and speculates that it must have been
24   the reason for which KPMB chose not to select it. Such speculation is insufficient to survive
25   summary judgment. Contessa Food Prod. Inc. v. Lockpur Fish Processing Co., 123 F. App'x
26   747, 750 (9th Cir. 2005) (“[m]ere speculation is not sufficient to create a genuine issue of
27   material fact sufficient to defeat summary judgment”) (citations omitted). Safti lacks evidence
28   that “it has been or is likely to be injured” because of Greenlite’s e-mail, and cannot meet the

                                                24               Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                        MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   fifth element for a false advertising Lanham Act claim set forth in Southland Sod Farms and
 2   Biocell Tech. LLC.
 3          Aside from this lack of evidence on causation, an e-mail between Greenlite and KPMB
 4   that was sent after the e-mail referenced above further disproves Safti’s speculation. KPMB
 5   rejected Safti’s bid, in part, because its bid shop drawings were “based upon the details not
 6   matching what was shown in our Architectural Drawings (sic).” (See Bautista Dec., Ex. 22,
 7   Jaffar Dec., ¶¶2-3, Ex. 1). Importantly, Greenlite makes no mention whatsoever of architectural
 8   designs in the e-mail that Safti relies upon, further reinforcing how its e-mail had no impact on
 9   KPMB’s decision. Safti’s counterclaims based upon 20 Washington should be dismissed and
10   Greenlite’s summary judgment should be granted for these additional reasons.
11   VI.    BECAUSE SAFTI’S LANHAM ACT COUNTERCLAIMS SHOULD BE
            DISMISSED, ITS CALIFORNIA STATE LAW CLAIMS SHOULD BE
12          DISMISSED
13          Because summary judgment should be granted on the dismissal of Safti’s Lanham Act
14   counterclaims for the reasons set forth above, it should also be granted as to the dismissal of
15   Safti’s counterclaims under California Business and Professions Code § 17200. Safti’s
16   counterclaims are based upon the same facts as its Lanham Act claim. (Safti’s Second Amended
17   Counterclaim (Dkt. No. 69)). With the dismissal of the predicate Lanham Act counterclaim,
18   Safti’s state law claims must also be dismissed. Love v. The Mail on Sunday, 473 F. Supp. 2d
19   1052, 1059 (C.D. Cal. 2007); See Ingrid & Isabel, LLC v. Baby Be Mine, LLC, 70 F. Supp. 3d
20   1105, 1134 (N.D. Cal. 2014); Cleary v. News Corp., 30 F.3d 1255, 1262–63 (9th Cir.1994)
21   (citations omitted). Indeed, this Court has recently so ruled as well. See Focal Point Films, LLC
22   v. Sandhu, No. 19-CV-02898-JCS, 2019 WL 7020209, at *10 (N.D. Cal. Dec. 20, 2019)(holding
23   that a counterclaim under the California Business and Professions Code §17200 “fails for the
24   same reasons [a] Lanham Act counterclaim fails to the extent it is based on alleged violation of
25   the Lanham Act.”). Accordingly, summary judgment should be granted as to the dismissal of
26   Safti’s California statutory and common law counterclaims.
27                                           CONCLUSION
28          For the foregoing reasons, Plaintiffs should be granted partial summary judgment.

                                                25               Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                        MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE FILED UNDER SEAL


 1   DATED: November 23, 2020            Respectfully submitted,
 2                                       TAFT, STETTINIUS & HOLLISTER LLP
 3
 4                                       By: /s/ Philip R. Bautista
                                             Philip R. Bautista
 5
 6                                            Attorney for Plaintiffs

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               26               Case No. 3:18-cv-06721 JCS
          PLAINTIFFS’ NOTICE OF MOTION, MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
                       MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
